                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RITA MERCADO ,                                                 CIVIL ACTION
                             Plaintiff,

                    v.

SUGARHOUSE HSP GAMING, L.P.,                                   NO. 18-3641
SUGARHOUSE HSP GAMING, L.P. DBA
SUGARHOSUE CASINO, SUGARHOUSE
HSP GAMING PROP. GP, L.L.C.,
DOMINICK MONTANARO, JAY
TARBELL,
              Defendants.

                                          MEMORANDUM OPINION

            This suit centers on a casino employee’s allegations of workplace pregnancy

discrimination. Plaintiff Rita Mercado brings this suit against her former employers Sugar

House HSP Gaming, L.P., Sugarhouse HSP Gaming, L.P. doing business as Sugarhouse Casino,

and Sugarhouse HSP Gaming Prop. GP, L.L.C. (collectively, “Sugarhouse”), Sugarhouse’s

Director of Human Resources, Jay Tarbell, and another Sugarhouse employee, Dominick

Montanaro. She principally brings claims of hostile work environment and constructive

termination, in violation of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., the

Pennsylvania Human Rights Act (“PHRA”), 43 Pa. Cons. Stat. §§ 951 et seq., and the

Philadelphia Fair Practices Ordinance (“PFPO”), Phila. Code §§ 9-1101 et seq. Defendants now

move for summary judgment. For the reasons that follow, the motion shall be granted in part

and denied in part.

       I.      BACKGROUND

            A. Facts 1

            Sugarhouse operates a casino in Philadelphia. The casino itself has both smoking and

1
    The facts given are undisputed unless otherwise noted.
nonsmoking sections. Sugarhouse uses an electronic management system, Virtual Roster, to

assign employees to specific parts of the casino. Once Virtual Roster assigns a location, changes

must be made manually by management. Casino employees are organized in a hierarchy: table

games dealers are at the lowest rung and report to floor supervisors; floor supervisors report to

pit managers; pit managers report to a shift manager.

       To accommodate nursing mothers, the casino also has a private lactation room, known as

the “Pump Room.” The Pump Room is locked, and a key is held by Sugarhouse security

employees. While dealers are generally afforded one twenty-minute break for each eighty

minutes they work, nursing mothers are permitted two additional twenty-minute breaks per shift,

which they may “stack” with other breaks to allow up to forty minutes of break time to pump.

Sugarhouse maintains an anti-harassment policy.

       Plaintiff began working for Sugarhouse in June of 2013. At the time relevant to the

events underlying this suit, she was working as a dealer. In May of 2016, Plaintiff became

pregnant with her first child. Plaintiff testified that she began to encounter difficulty at work

once she requested that she be assigned to nonsmoking areas of the casino. If she had been

assigned by Virtual Roster to a smoking area of the casino, she would ask the pit manager on

duty to move her to a nonsmoking area. According to Plaintiff, whenever she made such a

request, she was told that she would have to begin work at the assigned table in the smoking

section while management attempted to find a new placement. “Sometimes, eventually,” her

request to move to a nonsmoking section was accommodated, while other times it was not.

Defendants, for their part, dispute this characterization of Plaintiff’s assignments while pregnant,

and assert that all of Plaintiff’s requests to move to nonsmoking sections were accommodated.

       Plaintiff also testified that during her pregnancy, a particular pit manager, Berneia



                                                  2
‘Bernie’ Taylor, frequently told Plaintiff that her requests to work in nonsmoking areas were “an

inconvenience.” Plaintiff reported Taylor’s comments to shift manager Robin Ryan, who said

she would speak to Taylor. Nonetheless, according to Plaintiff, Taylor subsequently repeated her

comment that Plaintiff’s requests were an inconvenience. Defendants dispute both that Taylor

made these comments, and that Plaintiff reported them to Ryan.

       Plaintiff began a leave of absence in connection with her pregnancy in January of 2017;

gave birth on January 31, 2017; and returned to work on March 22, 2017.

       Upon her return, Plaintiff informed her colleagues that she would be breastfeeding her

child and regularly using the Pump Room during breaks. According to Plaintiff, she soon began

to experience issues with both management and other staff members related to her pumping. For

example, on one occasion, Plaintiff asked Defendant Dominick Montanaro, a pit manager, to

take a pump break. Montanaro responded by asking how big Plaintiff’s breasts would get if

someone refused to let her pump. On another occasion, a different pit manager told Plaintiff that

she was “beautiful, if only [she] could stop pumping.” Another pit manager commented to

Plaintiff “isn’t that boy done eating by now?” Others commented to Plaintiff that she was

pumping too much, and that her son “should be on formula by now.” Defendants accept that

Plaintiff testified to these statements, and do not specifically refute that these events took place.

       Plaintiff further testified that she reported these incidents to Ryan on at least three

separate occasions. At one point, Ryan told Plaintiff that she should “watch [her] back” because

several employees had approached Ryan and complained that Plaintiff was taking advantage of

her breaks and was not actually pumping. Ryan suggested to Plaintiff that she exit the Pump

Room holding a bottle of milk or some other object to show that she was in fact pumping. Ryan

did not report any of these conversations to Human Resources. Defendants dispute some of the



                                                  3
contents of what was said in these conversations, but generally accept that they occurred and that

Ryan did not report them to Human Resources.

       On September 1, 2017, Plaintiff was exiting the Pump Room holding a bottle of milk.

Another dealer, Lauren Roche, happened to be nearby and commented to Plaintiff, “[i]s that all

the milk you pumped? You look like you’re drying out.” Plaintiff responded that she had more

milk in her bag. Roche then replied, “[w]ell I just want you to know you are jacking up

everyone’s schedule.” Roche then continued talking to others in the vicinity, saying that

Plaintiff’s breaks were unfair to others. The next day, Plaintiff reported Roche’s comment to

Ryan. Ryan asked Plaintiff to fill out a form, documenting the incident, and said that

Sugarhouse would investigate. Plaintiff also reported the incident to Defendant Jay Tarbell, the

Director of Human Resources. Plaintiff told Tarbell that she felt that other employees thought

that she was taking advantage of her pump breaks. Tarbell asked Plaintiff if she was in fact

taking advantage of the pump break policy, and she responded she was not. Tarbell then told her

“I guess [you] have nothing to worry about.” Defendants do not dispute these events.

       Plaintiff also testified that either Tarbell or Ryan informed her that the employees in

charge of surveillance had reviewed footage of the incident with Roche, and had “seen nothing.”

However, Plaintiff herself spoke to those employees, and was told that in fact they had seen the

incident on the surveillance footage. Plaintiff then raised this with management, and testified

that management “suddenly found people to ask” once she brought it up. Defendants, for their

part, contend that Ryan requested and reviewed the footage, and that Sugarhouse conducted a

full investigation into the incident. Documentation from Sugarhouse reflects that Roche was

asked about the incident and denied it occurred, but that others present recalled Roche making

the comments. Roche was initially issued a “Written Warning Level 2” for the incident, which



                                                4
was later scaled back to verbal feedback.

       Plaintiff stopped working for Sugarhouse two weeks later, following another incident

with a coworker related to the Pump Room. In the time immediately after giving birth and

returning to work, Plaintiff would sign out the Pump Room key from security and return it on

each occasion that she used the room, which occurred multiple times per day. At some point,

however, Plaintiff testified that she was told by a security officer that she was the only person

using the key and that she should just keep the key for her full shift and return it at the end of the

day, rather than sign it out each time, and that she began doing so. The sign out sheet for the key

shows that between May and August of 2017, Plaintiff was the only person signing out the key.

       On September 14, 2017, Plaintiff went to retrieve the key from security, and security

officer Tequila Phillips was on duty. Plaintiff testified that Phillips started yelling at her and

physically approached her, and refused to give her the key, saying that Plaintiff never returned it.

Defendants do not dispute that an incident with Phillips occurred, though they note that Phillips

reported that she did not refuse to give Plaintiff the key, and that she simply told Plaintiff to

bring the key back when she was done pumping instead of keeping it for her full shift.

       After the incident, Plaintiff went to Phillips’s supervisor, Charles Skorski, and reported

that Phillips refused to provide the key. Skorski told Plaintiff that Phillips was “just high

strung” and said that whenever Plaintiff needed the key, she should call him and he would obtain

the key for her. Plaintiff then reported this incident to Ryan, who acknowledged that Phillips had

not handled the situation properly. Plaintiff then left early, and Ryan accounted for Plaintiff’s

early departure in a manner than ensured that Plaintiff would not receive any adverse attendance

consequences. Defendants do not dispute that these conversations took place, though they refute

that the contents of the conversations were precisely as Plaintiff described.



                                                  5
          The next day, September 15, 2017, Plaintiff called out from work in the morning. Later

that afternoon, she called again and resigned her position.

          B. Procedural History

          Plaintiff filed a charge with the EEOC, and subsequently received a right to sue letter.

She commenced this action on August 24, 2018, bringing claims under Title VII. On November

7, 2018, Plaintiff filed an amended complaint, and brought the following claims: (I) Sex

Discrimination in violation of Title VII against Sugarhouse only; (II) Retaliation in violation of

Title VII against Sugarhouse only; (III) Sex and Pregnancy Discrimination in violation of the

PHRA against Sugarhouse only; (IV) Retaliation in violation of the PHRA; (V) Aiding and

Abetting Discrimination in violation of the PHRA; (VI) Sex and Pregnancy Discrimination in

violation of the PFPO; (VII) Retaliation in violation of the PFPO; (VIII) Aiding and Abetting

Discrimination in violation of the PFPO. With regard to the discrimination claims, Counts I, III,

and VI, Plaintiff does not specify a theory in the claims section of the Amended Complaint, but

the general allegations nonetheless Plaintiff invoke several theories of liability: namely, hostile

work environment, constructive termination, and failure to promote.

          Following discovery, Defendants filed the instant motion for summary judgment on all

claims.

   II.       LEGAL STANDARDS

          Summary judgment is appropriate when the record “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). Summary judgment is warranted if a party “fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The court



                                                   6
must “view the facts and draw inferences in the light most favorable to the nonmoving party.”

Ray v. Twp. of Warren, 626 F.3d 170, 173 (3d Cir. 2010).

    III.      DISCUSSION

           Defendants moved for summary judgment as to all claims. Plaintiff does not oppose as to

the retaliation and aiding and abetting claims, Counts II, IV, V, VII, and VIII. As to the

remaining discrimination claims, Counts I, III, and VI, Plaintiff does not oppose summary

judgment insofar as those claims rely on a theory of failure to promote. Accordingly, summary

judgment as to those claims shall be granted as unopposed.

           As a result, the dispute here is whether summary judgment in favor of Defendants is

appropriate as to Plaintiff’s discrimination claims, Counts I (Title VII), III (PHRA), and VI

(PFPO), on theories of hostile work environment and constructive termination. Each theory is

analyzed in turn. 2

           A. Hostile Work Environment

           A plaintiff may establish a Title VII violation if she can show that discrimination based

on sex created a hostile or abusive working environment. Faragher v. City of Boca Raton, 524

U.S. 775, 786 (1998). “To succeed on a hostile work environment claim, the plaintiff must

establish that 1) the employee suffered intentional discrimination because of his/her sex, 2) the

discrimination was severe or pervasive, 3) the discrimination detrimentally affected the plaintiff,

4) the discrimination would detrimentally affect a reasonable person in like circumstances, and

5) the existence of respondeat superior liability.” Mandel v. M & Q Packaging Corp., 706 F.3d

157, 167 (3d Cir. 2013) (citation omitted). “The first four elements establish a hostile work

2
 Though Plaintiff brings claims pursuant to Title VII, the PHRA, and the PFPO, the three laws are interpreted
coextensively. See Ives v. NHS Human Servs., Inc., 2016 WL 4039644, at *2 (E.D. Pa. July 28, 2016); Jones v.
Children’s Hosp. of Phila., 2019 WL 2640060, at *5 (E.D. Pa. June 27, 2019); see also Atkinson v. LaFayette Coll.,
460 F.3d 447, 454 n.6 (3d Cir. 2006) (“Claims under the PHRA are interpreted coextensively with Title VII
claims.”).

                                                        7
environment, and the fifth element determines employer liability.” Id. 3

        As to the first element—intentional discrimination because of her sex—the Pregnancy

Discrimination Act (“PDA”) amended Title VII to provide that “the terms ‘because of sex’ or

‘on the basis of sex’ include, but are not limited to, because of or on the basis of pregnancy,

childbirth, or related medical conditions.” 42 U.S.C. § 2000e(k). While the Third Circuit has

not expressly resolved whether “a complaint based [solely] on the need to express breast milk is

cognizable under Title VII,” Page v. Trustees of Univ. of Pennsylvania, 222 F. App’x 144, 145

(3d Cir. 2007), other courts have so held, see, e.g., E.E.O.C. v. Houston Funding II, Ltd., 717

F.3d 425, 428 (5th Cir. 2013); Hicks v. City of Tuscaloosa, Alabama, 870 F.3d 1253, 1259 (11th

Cir. 2017). As these cases explain, “lactation is a normal aspect of female physiology that is

initiated by pregnancy and concludes sometime thereafter,” and thus is a “medical condition[]”

“related” to pregnancy within the meaning of the PDA. Houston Funding, 717 F.3d at 429.

Further, “[t]he PDA would be rendered a nullity if women were protected during a pregnancy but

then could be readily terminated for breastfeeding.” Hicks, 870 F.3d at 1260. Accordingly, here,

Plaintiff has provided sufficient evidence of intentional discrimination because her sex by

attesting that she was subject to assorted discriminatory treatment regarding her pregnancy and

subsequent need to pump breast milk.

        Defendants’ argument to the contrary—that “[m]ost of the alleged discrimination was not

3
 There is some complexity as to whether Plaintiff maintains a PFPO discrimination claim against the individual
defendants, Montanaro and Tarbell. In the Amended Complaint, Plaintiff specifically states that her Title VII and
PHRA discrimination claims are asserted only against Sugarhouse, and not the individual defendants. But Plaintiff
does not similarly limit her PFPO claim—instead, that claim is simply asserted against “Defendants.” There is no
obvious bar to Plaintiff’s PFPO claim against the individual defendants: the PFPO “impose[s] individual liability on
any person who aids, abets, incites, compels or coerces, or directly or indirectly commits unlawful discrimination.”
Ahern v. Eresearch Tech., Inc., 183 F. Supp. 3d 663, 671 (E.D. Pa. 2016). In their motion, in addition to
highlighting purported evidentiary infirmities, Defendants moved for summary judgment in favor of the individual
defendants as to the “aiding and abetting claims,” and “the claims asserting they are individually liable,” without
specific reference to the PFPO discrimination claim. In response, Plaintiff explicitly abandoned the aiding and
abetting claims, and analyzed only the discrimination claims as applied to Sugarhouse. In light of the fact that
Plaintiff does not defend any claim as against the individual defendants, the Court understands Plaintiff to have
abandoned all claims—including any PFPO discrimination claim—against the individual defendants.

                                                         8
because of Mercado’s sex”—is off-target. Defendants assert that Plaintiff, by requesting

nonsmoking assignments while pregnant, affirmatively sought to be treated differently based on

her sex, and thus cannot claim that any failure to place her in a nonsmoking section was sex-

based discrimination. This argument mischaracterizes both the law and Plaintiff’s claim. As the

Supreme Court has recognized, in certain circumstances, an employer’s denial of a pregnancy-

related accommodation may indeed constitute sex-based discrimination in violation of Title VII

and the PDA. See Young v. United Parcel Serv., Inc., 135 S. Ct. 1338, 1354 (2015). In any

event, here, Plaintiff’s claim is not that Defendants failed to provide sufficient accommodation

for her request to be placed in a nonsmoking area while pregnant; it is instead that the treatment

(comments and the like) related to this issue was part of a pattern of antagonism towards her

pregnancy and subsequent pumping. Defendants also assert in summary fashion that many

comments—such as the repeated statements that Plaintiff’s requests to move from the smoking

section while pregnant were “inconvenient”—were unrelated to Plaintiff’s sex. But, at this stage,

the facts must be viewed in the light most favorable to Plaintiff, and a reasonable jury could find

that the comments were the product of hostility towards Plaintiff’s pregnancy. See Clegg v.

Falcon Plastics, Inc., 174 F. App’x 18, 25 (3d Cir. 2006) (“[M]otivation behind [allegedly

discriminatory] conduct is a question best left to the jury to decide.”). Thus Plaintiff has made a

sufficient showing to satisfy the first prong.

       The second factor—discrimination that was severe or pervasive—“requires conduct that

is sufficient to alter the conditions of the employee’s employment and create an abusive working

environment.” Moody v. Atl. City Bd. of Educ., 870 F.3d 206, 214 (3d Cir. 2017) (internal

punctuation omitted). The Third Circuit has recently reiterated that “‘severity’ and

‘pervasiveness’ are alternative possibilities: some harassment may be severe enough to



                                                 9
contaminate an environment even if not pervasive; other, less objectionable, conduct will

contaminate the workplace only if it is pervasive.” Castleberry v. STI Grp., 863 F.3d 259, 264

(3d Cir. 2017). In either case, courts “must consider the totality of the circumstances, rather than

parse out the individual incidents,” Mandel, 706 F.3d at 168, and look to factors such as “the

frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

employee’s work performance,” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993). However,

“simple teasing, offhand comments, and [most] isolated incidents” are insufficient. Faragher,

524 U.S. at 788.

       Here, too, Plaintiff has made an adequate showing to preclude summary judgment. She

attested that, during the months she was pregnant and immediately following her return to work,

she was subject to frequent, derisive commentary regarding her pregnancy and subsequent breast

milk pumping. The cited interactions ranged from irritation at Plaintiff’s condition to patent

humiliation. For example, Plaintiff’s alleged interaction with Defendant Montanaro—where she

asked him to take a pump break, and he responded by asking how large Plaintiff’s breasts would

get if she were not allowed to pump—is plainly “humiliating,” as it suggests that his response

could be determined by the size of Plaintiff’s breasts, or that he considered rejecting Plaintiff’s

request in order to observe the effect on her breasts. Harris, 510 U.S. at 23. In a similar vein,

Plaintiff testified that she was subject to a string of commentary about how much milk she was

producing, including comments that she was “drying out.” Further, Plaintiff stated that her final

encounter with security employee Phillips was “physically threatening.” Id. Finally, given the

difficulty Plaintiff experienced in obtaining daily table assignments and accessing the Pump

Room, which she attested to using multiple times a day, the record, taken in the light most



                                                 10
favorable to Plaintiff, indicates that the environment may have “interfered with [her] work

performance.” Id. Thus Plaintiff has raised a triable question as to whether the treatment was

severe or pervasive.

       In arguing to the contrary, Defendants divvy up the alleged treatment into various

categories (terming them, for example, “the Offhanded Remarks,” and “the Roche and Phillips

Incidents”) and attack each as neither severe nor pervasive enough to withstand summary

judgment. Yet courts “must consider the totality of the circumstances, rather than parse out the

individual incidents.” Mandel, 706 F.3d at 168. Defendants also point to Plaintiff’s testimony

that certain incidents made her feel “uncomfortable” or “unsafe,” and assert that more is

required. This effort is misguided: the question is whether, taken in the light most favorable to

Plaintiff, her testimony raises a triable issue of fact as to severity or pervasiveness—not whether

Plaintiff used those precise words in her deposition. Thus Plaintiff has adequately made out this

element of her claim.

       As to the third factor—that the discrimination detrimentally affected the plaintiff—this

“inherently subjective question” often “presents difficult problems of proof and turns on

credibility determinations.” Id. at 169. Here, Plaintiff’s testimony that the commentary made

her feel both unwelcome and unsafe suffice. See id. (prong satisfied where “[a] jury could

reasonably conclude that [the plaintiff] did not invite these comments or conduct and . . . was

offended by them”).

       The fourth factor—that the discrimination would detrimentally affect a reasonable person

in like circumstances—“is an objective standard and it is here that the finder of fact must actually

determine whether the work environment is . . . hostile.” Lai v. Radnor Twp. Police Dep’t, 2016

WL 3762739, at *7 (E.D. Pa. July 12, 2016) (internal quotation marks omitted). In light of the



                                                11
continuous commentary relating to Plaintiff’s pregnancy, breasts, and need to pump, Plaintiff has

raised a triable question that “[a] reasonable person would . . . also find such an environment

objectively hostile or abusive.” Moody, 870 F.3d at 215; see also Bryant v. Wilkes-Barre Hosp.,

Co., LLC, 146 F. Supp.3d 628, 648 (M.D. Pa. 2015) (holding that “repeated comments and

continual mocking by [the plaintiff’s] co-workers . . . would have detrimentally affected a

reasonable person in like circumstances”). Accordingly, Plaintiff has satisfied this prong.

        Finally, as to the fifth factor—the existence of respondeat superior liability—“[t]he basis

of an employer’s liability for hostile environment sexual harassment depends on whether the

harasser is the victim’s supervisor or merely a coworker.” Huston v. Procter & Gamble Paper

Prod. Corp., 568 F.3d 100, 104 (3d Cir. 2009). The Supreme Court has summarized the liability

standards for co-worker and supervisor harassment:

        If the harassing employee is the victim’s co-worker, the employer is liable only if
        it was negligent in controlling working conditions. In cases in which the harasser
        is a ‘supervisor,’ however, different rules apply. If the supervisor’s harassment
        culminates in a tangible employment action, the employer is strictly liable. But if
        no tangible employment action is taken, the employer may escape liability by
        establishing, as an affirmative defense [known as the Faragher-Ellerth defense],
        that (1) the employer exercised reasonable care to prevent and correct any
        harassing behavior and (2) that the plaintiff unreasonably failed to take advantage
        of the preventive or corrective opportunities that the employer provided.

Vance v. Ball State Univ., 570 U.S. 421, 424 (2013). Here, Plaintiff has asserted that harassment

stemmed from supervisors and co-workers alike. However, the parties do not parse whether the

co-worker or supervisory liability standard should apply. Though Defendants passingly contest

whether certain of the harassing employees may be properly deemed supervisors, they primarily

contend that, even assuming the harassment was perpetrated by supervisors, they have

established the Faragher-Ellerth defense as a matter of law. 4 Thus the analysis centers there.


4
 In reply, Defendants change tacks, and assert that the Faragher-Ellerth defense applies to claims of harassment by
both co-workers and supervisors. This is incorrect. The defense applies only to claims of harassment by

                                                        12
         The employer bears the burden of establishing the Faragher-Ellerth affirmative defense

by a preponderance of the evidence. Faragher v. City of Boca Raton, 524 U.S. 775, 807-08

(1998); Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 765 (1998). The defense “is available

only where the plaintiff did not experience a tangible employment action.” Moody, 870 F.3d at

219 (internal quotation marks omitted). “A tangible employment action is a significant change

in employment status, such as hiring, firing, failing to promote, reassignment with significantly

different responsibilities, or a decision causing a significant change in benefits.” Id. at 216

(internal quotation marks omitted). Constructive discharge ranks as a “tangible employment

action” only “when a supervisor’s official act precipitates the constructive discharge.”

Pennsylvania State Police v. Suders, 542 U.S. 129, 140-41 (2004). Defendants assert that no

tangible employment action was taken; Plaintiff notes that constructive discharge may constitute

a tangible employment action, but primarily asserts that Defendants cannot establish the

remainder of the Faragher-Ellerth defense. Accordingly, the Court assumes without deciding

that Plaintiff has not suffered a tangible employment action.

         Pursuant to the defense, “if no tangible employment action is taken, the employer may

escape liability by establishing . . . that (1) the employer exercised reasonable care to prevent and

correct any harassing behavior and (2) that the plaintiff unreasonably failed to take advantage of

the preventive or corrective opportunities that the employer provided.” Vance, 570 U.S. at 424.

“The cornerstone of this analysis is reasonableness: the reasonableness of the employer’s

preventative and corrective measures, and the reasonableness of the employee’s efforts (or lack

thereof) to report misconduct and avoid further harm.” Minarsky v. Susquehanna Cty., 895 F.3d


supervisors. See Vance v. Ball State Univ., 570 U.S. 421, 428-29 (2013); see also Lambert v. Peri Formworks Sys.,
Inc., 723 F.3d 863, 866 (7th Cir. 2013) (“An employer is strictly liable if a supervisor harasses the employee and the
employer cannot establish the affirmative defense recognized in Burlington Industries, Inc. v. Ellerth, 524 U.S. 742
(1998); when a co-worker harasses an employee, the employer is liable only if the employer is negligent in
discovering or remedying the harassment.”).

                                                         13
303, 311 (3d Cir. 2018).

       As to the first element, “the existence of a functioning anti-harassment policy could prove

the employer’s exercise of reasonable care,” id., but does not per se establish the employer’s

reasonableness—the policy must be weighed alongside other evidence in the record, see id. at

312-13 (finding jury question where employer had anti-harassment policy in place, but

harassment persisted). Here, it is undisputed that Sugarhouse maintains an anti-harassment

policy. However, Plaintiff has provide ample indication that the policy was either ineffective or

simply not followed: Plaintiff asserts that she notified Ryan, the shift manager (the highest-

ranking manager during Plaintiff’s shift), of the harassment on multiple occasions, yet Ryan did

not report the harassment to Human Resources until after the incident with Roche. Further,

Tarbell, the Director of Human Resources, testified that, after receiving such a report, the

supervisor should notify Human Resources. In addition, Sugarhouse’s handling of the incident

where Roche told Plaintiff she was “drying out” and “jacking up everyone’s schedule” raises

questions, since Plaintiff testified that she was initially told there was no video of the event,

Roche received only verbal discipline, and Plaintiff continued to experience issues (chiefly, the

Phillips incident) afterwards. Accordingly, Plaintiff has presented sufficient indication that

Sugarhouse’s failed to “exercise[] reasonable care to prevent and correct any harassing behavior”

to preclude summary judgment. Vance, 570 U.S. at 424.

       As to the second element, Plaintiff has adequately demonstrated that she “t[ook]

advantage of the preventive or corrective opportunities that the employer provided,” by

repeatedly flagging the issue to management. Vance, 570 U.S. at 424. Here, the parties agree

that, within the span of March to September of 2017, Plaintiff reported the harassment on

multiple occasions to Ryan, and ultimately to Tarbell as well. Thus, on this prong as well,



                                                  14
Plaintiff’s claim is sufficient to withstand summary judgment.

       As a result, for these reasons given, Plaintiff has adequately made out her hostile work

environment claim, and Defendants have not demonstrated on this summary judgment motion

that they are entitled to the Faragher-Ellerth defense as a matter of law. As a result, summary

judgment in favor of Defendants shall be denied as to this claim.

       B. Constructive Discharge

       “To establish a constructive discharge, [a plaintiff] must show that the employer

knowingly permitted conditions of discrimination in employment so intolerable that a reasonable

person subject to them would resign.” Mandel, 706 F.3d at 169 (internal quotation marks

omitted); see also Green v. Brennan, 136 S. Ct. 1769, 1777 (2016). This analysis is “an

objective test and thus an employee’s subjective perceptions of unfairness or harshness do not

govern a claim of constructive discharge.” Mandel, 706 F.3d at 169. “In determining whether

an employee was forced to resign, we consider a number of factors, including whether the

employee was threatened with discharge, encouraged to resign, demoted, subject to reduced pay

or benefits, involuntarily transferred to a less desirable position, subject to altered job

responsibilities, or given unsatisfactory job evaluations. Id. at 169-70. “To prove constructive

discharge, the plaintiff must demonstrate a greater severity or pervasiveness of harassment than

the minimum required to prove a hostile working environment.” Id. at 170; see also

Pennsylvania State Police v. Suders, 542 U.S. 129, 146-48 (2004).

       In support of their argument that Plaintiff was not constructively discharged, Defendants

briefly advance two arguments. First, they argue that, in an appeal of a denial of unemployment

benefits, Plaintiff stated that she quit because she was not given enough time to pump. However,

Plaintiff stated elsewhere that the harassment precipitated her departure—including in her



                                                  15
unemployment application, where she cited the incident with Phillips as her immediate impetus

for quitting. Accordingly, reading the record in the light most favorable to Plaintiff, and in

consideration of the “objective test” applicable to a constructive discharge case, where “an

employee’s subjective perceptions of unfairness or harshness do not govern,” Plaintiff’s

statement in her unemployment appeal is not fatal to her claim. Mandel, 706 F.3d at 169.

         Second, Defendants argue that Plaintiff has not adequately made out her hostile work

environment claim, and thus her constructive discharge claim necessarily fails. But, as explained

above, Plaintiff has adequately made out her hostile work environment claim, and thus her

constructive termination claim does not necessarily fail.

         Accordingly, Defendants have not “demonstrate[d] that ‘there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law’” with regard to the

constructive discharge claim. Pearson v. Prison Health Serv., 850 F.3d 526, 533 (3d Cir. 2017)

(quoting Fed. R. Civ. P. 56(a)).

   IV.      CONCLUSION

         Accordingly, for the reasons given, Defendants’ motion for summary judgment shall be

granted as unopposed with regard to Counts II, IV, V, VII, and VIII, and with regard to Counts I,

III, and VI on a failure to promote theory and as against the individual defendants. The motion

shall be denied with regard to Counts I, III, and VI on theories of hostile work environment and

constructive termination as against Sugarhouse.

         An appropriate order follows.

July 23, 2019                                         BY THE COURT:

                                                      /s/Wendy Beetlestone, J.

                                                      _______________________________
                                                      WENDY BEETLESTONE, J.

                                                 16
